DETAILED ACTION
This office action is in response to the application filed on 04/07/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022, 03/17/2022, 11/09/20221 and 04/07/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 3, 4, 7-8 and 17-19 are objected to because of the following informalities:  Claim 1 recites “converting AC power… to DC power” this should be “converting an AC power… to a DC power”. Claims 3, 4 and 8 recites “ a voltage of the DC capacitor” this should be “ the voltage of the DC capacitor”. Claim 7 and 17-19 “the number of… the number of” should be “a number of… a number of”.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “generating a duty cycle…such that a sum of duty cycles”. It is not clear what the applicant meant by sum of duty cycles if the controller on generates a duty cycle. Therefore, it is not clear if the controller generates one or more duty cycles. For purposes of examination the limitations are going to be interpreted as the controller producing one or more duty cycles.
	Claim 2 and 11 recite the variable N, “N DC capacitor” and “Nth”. It is not clear what value or values does the N variable represent. For purposes of examination the limitations are going to be any real number.
	Claims 7-8  and 17, lines 3 and 2 respectively; recite “a voltage to follow” it is not clear if this voltage is the same or different from the voltage of the capacitor.
Claims 3-6, 9-10, 12-16 and 18-20 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. US 2016/0197562.
	Regarding Claim 1, Kondo teaches (Figures 10-13 and 20-24) a power conversion device (Fig. 20) comprising: a power conversion circuit for converting AC power from an AC power supply, to DC power, and outputting the DC power (see fig. 20, from 1 and converting with 200 and 100); and a control circuitry (10) to perform output control for the power conversion circuit, wherein the power conversion circuit includes: a rectification bridge circuit (200) connected to the AC power supply (1); a leg circuit (300) including an upper leg and a lower leg, connected in series, each of which includes a plurality of semiconductor elements (4-7) connected in series via connection points, the plurality of semiconductor elements of at least the lower leg being switching elements, the leg circuit connected between DC buses and connected to the AC power supply via the rectification bridge circuit (see fig. 20); at least one DC capacitor connected between the connection point in the upper leg and the connection point in the lower leg (8); a reactor (3) inserted in a current path between the AC power supply and the leg circuit; and a smoothing capacitor (9) connected between the DC buses; and wherein the control circuitry performs PWM control (par. 46) of the leg circuit by generating a duty cycle so as to cause a voltage of the DC capacitor (Vc1) to follow a command value (e.g. Vc1*) while controlling an input current from the AC power supply (from 1), such that a sum of duty cycles (See fig. 12, generating alpha and beta) corresponding to each leg having the switching elements among the upper and the lower legs, is constant in one cycle. (For example: Par. 91-137 and 260-270)
	Regarding Claim 2, Kondo teaches (Figures 10-13 and 20-24) wherein the at least one DC capacitor includes N DC capacitors (N=1) which are a first to an N-th DC capacitors, the first to the N-th DC capacitors being disposed sequentially from a center of the leg circuit in an outward direction (Fig. 20), and the control circuitry performs PWM control (par. 46) of the leg circuit at a control cycle corresponding to N switching cycles, such that the sum of the duty cycles is constant in one cycle of the control cycle (see fig. 12). (For example: Par. 91-137 and 260-270)
	Regarding Claim 13, Kondo teaches (Figures 10-13 and 20-24) wherein the rectification bridge circuit (200) is a full-bridge circuit including two AC terminals connected to a first end and a second end (see fig. 20), respectively, of the AC power supply (1), and a positive electrode of the full-bridge circuit is connected to a mid-point of the leg circuit (see fig. 20). (For example: Par. 91-137 and 260-270)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-11 and 14-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. US 2016/0197562 in view of Kondo et al. US 2017/0244317 (herein Kondo2).
	Regarding Claim 3, Kondo teaches (Figures 10-13 and 20-24) wherein the control circuitry (10) includes a first controller (Fig. 10) to control the input current and causing the power conversion circuit to output DC power, a second controller (fig. 11a and 12) to cause a voltage of the DC capacitor to follow the command value (Fig. 11a), a pattern generator (fig. 11b) to generate a switching pattern including a combination of switching states (Fig. 21-24), of the leg circuit, which vary in one cycle of the control cycle, the first controller (Fig. 10 and 12b) generates a first duty cycle (27 or 34) according to the switching pattern from the pattern generator (logic), a second duty cycle ( 29 or 36) generated by the second controller is added to or subtracted from the first duty cycle (27 or 37) to calculate the duty cycle of the leg circuit, and an addition/subtraction determination circuitry (Fig. 12, 28 and 35) wherein the addition/subtraction determination circuitry determines, when the second duty cycle (29 or 36) is added to or subtracted from the first duty cycle. (For example: Par. 91-137 and 260-270)
	Kondo does not teach the addition/subtraction determination circuitry to determine whether addition or subtraction is to be performed, and the addition/subtraction determination circuitry determines, whether addition or subtraction is to be performed according to the switching pattern.
	Kondo2 teaches (Figures 43) the addition/subtraction determination circuitry (80-81 and 81) to determine whether addition or subtraction is to be performed (by selecting a positive or negative value changing the polarity of signal 53 and signal 77a) , and the addition/subtraction determination circuitry determines, whether addition or subtraction is to be performed according to the switching pattern (operation mode signal). (For example: Par. 241-248)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kondo to include the addition/subtraction determination circuitry to determine whether addition or subtraction is to be performed, and the addition/subtraction determination circuitry determines, whether addition or subtraction is to be performed according to the switching pattern as taught by Kondo2 so that ripple voltage and ripple current of the DC capacitor can be reduced, and size reduction of the DC capacitor and size reduction and cost reduction of the power conversion device can be achieved. 




	Regarding Claim 4, Kondo teaches (Figures 10-13 and 20-24) wherein the control circuitry (10) determines a plurality of operation ranges (operation of converter) based on a voltage relationship among a voltage of the DC capacitor, a voltage of the AC power supply, and a voltage of the smoothing capacitor (inputted to 10), and the pattern generator (logic) generates the switching pattern according to each of the operation ranges (see fig. 21-24). (For example: Par. 91-137 and 260-270)
	Regarding Claims 5 and 14, Kondo teaches (Figures 10-13 and 20-24) wherein the sum of the duty cycles (at 30 and 37) corresponding to each leg is equal to a sum of the first duty cycles (e.g. if delta D or 0 is selected in both upper and lower circuits and used for control of the switches).  (For example: Par. 91-137 and 260-270)
	Regarding Claims 6 and 15-16, Kondo teaches (Figures 10-13 and 20-24)wherein a plurality of sections corresponding to the plurality of switching states of the switching pattern (Fig. 21-24) is a combination formed by alternating sections in which excitation of the reactor is performed and sections in which the excitation is reset (Ic rises and falls). (For example: Par. 91-137 and 260-270)
	Regarding Claims 7 and 17-19, Kondo teaches (Figures 10-13 and 20-24) wherein the control circuitry (10) performs control so as to cause a voltage to follow the command value for each DC capacitor (with Vc1*, n=1), and the number of charging sections and the number of discharging sections are equal to each other for each DC capacitor in the plurality of sections corresponding to the plurality of switching states of the switching pattern (Fig. 21-24). (For example: Par. 91-137 and 260-270)

	Regarding Claim 8, Kondo teaches (Figures 10-13 and 20-24) wherein the control circuitry (10) performs control so as to cause a voltage to follow the command value for each DC capacitor (Vc1 to follow Vc1*) preferentially for a DC capacitor having a greater deviation between a voltage of the DC capacitor and the command value (N=1). (For example: Par. 91-137 and 260-270)
	Regarding Claims 9 and 20, Kondo teaches (Figures 10-13 and 20-24) wherein the first controller calculates a feedforward term (par. 99) according to the switching pattern (logic) and uses the feedforward term. (For example: Par. 91-137 and 260-270)
	Regarding Claim 10, Kondo teaches (Figures 10-13 and 20-24) wherein the second duty cycle (29 or 36) generated by the second controller (at fig. 12) is fixed in one cycle of the control cycle. (For example: Par. 91-137 and 260-270)
	Regarding Claim 11, Kondo teaches (Figures 10-13 and 20-24) wherein the first to the N-th DC capacitors (n=1) are disposed such that a voltage is increased from the center of the leg circuit in the outward direction (fig. 20). (For example: Par. 91-137 and 260-270)
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. US 2016/0197562 in view of Yao et al. US 2010/0289423.
	Regarding Claim 12, Kondo teaches (Figures 10-13 and 20-24) wherein the rectification bridge circuit (200) is a bridge circuit connected between the DC buses (at 300), a mid-point of the bridge circuit (200) is connected to a first end of the AC power supply (1), a mid-point of the leg circuit is connected to a second end of the AC power supply (through 204), and the plurality of semiconductor elements of the upper leg are switching elements (4-7). (For example: Par. 91-137 and 260-270)
	Kondo does not teach a half-bridge circuit.
	Yao teaches (Figures 43) a half-bridge circuit (110). (For example: Par. 15)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kondo to include a half-bridge circuit, as taught by Yao for size reduction and cost reduction of the power conversion device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838